Exhibit 10.1
FIFTH AMENDMENT TO CREDIT AGREEMENT
This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), made as of December
 _____  , 2008, by and among GTSI CORP., a Delaware corporation (the
“Borrower”), the Lenders (as defined below) signatory hereto, the other Borrower
Parties (as defined below) signatory hereto, and SUNTRUST BANK, in its capacity
as Administrative Agent for the Lenders (the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, certain Subsidiaries of the Borrower signatory thereto as
Guarantors (together with the Borrower, collectively, the “Borrower Parties”),
the lenders signatory thereto from time to time (the “Lenders”), the other
Agents party thereto and the Administrative Agent are parties to that certain
Credit Agreement, dated as of June 2, 2006, as amended by that certain First
Amendment to Credit Agreement dated as of July 12, 2006, as further amended by
that certain Second Amendment to Credit Agreement dated as of November 30, 2006,
as further amended by that certain Third Amendment to Credit Agreement, dated
March 30, 2007 and as further amended by that certain Fourth Amendment to Credit
Agreement and Consent, dated as of December 7, 2007 (as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement), pursuant to which
the Lenders have made certain financial accommodations available to the
Borrower; and
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement as set forth herein, and
subject to the terms and conditions hereof, the Majority Lenders and the
Administrative Agent are willing to do so;
NOW THEREFORE, in consideration of the premises, the terms and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree that all
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement and further agree as follows:
1. Amendments to Credit Agreement.
(a) Section 1.1 of the Credit Agreement, “Definitions”, is hereby amended and
modified by deleting the definition of “Fixed Charge Coverage Ratio” in its
entirety and inserting the following in lieu thereof:
““Fixed Charge Coverage Ratio” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis for any period, calculated on a Pro Forma
Basis during such period, the ratio of (a) the greater of (i) (x) EBITDA for
such period minus (y) the sum of (A) Capital Expenditures made during such
period and not financed with the proceeds of Funded Debt (other than the
proceeds of a Loan) including, without limitation, Capital Expenditures made as
tenant improvements at Borrower’s and its

 

 



--------------------------------------------------------------------------------



 



Subsidiaries’ leased locations, (B) cash tax payments made during such period
and (C) to the extent included in EBITDA, non-cash interest income from lease
transactions during such period, or (ii) zero, to (b) the sum of (i) scheduled
payments of principal made with respect to Funded Debt during such period,
(ii) Interest Expense paid or payable in cash during such period and
(iii) Restricted Purchases (other than Restricted Purchases made pursuant to
Section 8.4(c)) and Restricted Payments paid during such period.”
(b) Section 8.4 of the Credit Agreement, “Restricted Payments and Purchases”, is
hereby amended and modified by deleting such section in its entirety and
inserting the following in lieu thereof:
“Section 8.4 Restricted Payments and Purchases. No Borrower Party shall, or
shall permit any Subsidiary of a Borrower Party to, directly or indirectly
declare or make any Restricted Payment or Restricted Purchase, or set aside any
funds for any such purpose, other than (a) Dividends on common stock which
accrue (but are not paid in cash) or are paid in kind or Dividends on preferred
stock which accrue (but are not paid in cash) or are paid in kind; provided,
however, that the Borrower’s Subsidiaries may make Restricted Payments to the
Borrower or a wholly owned Domestic Subsidiary of the Borrower that is a
Borrower Party, (b) Restricted Purchases or Restricted Payments for the sole
purposes of repurchasing the Borrower’s Stock from employees of the Borrower and
its Subsidiaries upon termination of employment of any such employee so long as
(i) no Default or Event of Default shall have occurred and be continuing or
result therefrom and (ii) the aggregate amount of all such Restricted Payments
and Restricted Purchases shall not exceed $500,000 during any twelve-month
period, (c) Restricted Purchases of Borrower’s common stock made on or before
February 15, 2009 in an aggregate amount not to exceed $[5,000,000] so long as
no Default or Event or Default shall have occurred and be continuing or result
from such Restricted Purchase and (d) Restricted Payments and Restricted
Purchases provided that the Borrower shall have delivered evidence satisfactory
to the Co-Collateral Agents that the following conditions have been satisfied
before and after giving effect to any such Restricted Payment or Restricted
Purchase: (i) no Default or Event of Default shall have occurred and be
continuing or result from such Restricted Payment or Restricted Purchase,
(ii) any such Restricted Payment or Restricted Purchase shall have occurred on
or after the date that is one year immediately following the Agreement Date,
(iii) Availability shall not be less than $15,000,000, (iv) the Borrower shall
have a Fixed Charge Coverage Ratio of not less than 1.25 to 1.00 at the time of
such Restricted Payment or Restricted Purchase and shall have delivered to the
Co-Collateral Agents pro forma calculations evidencing a projected Fixed Charge
Coverage Ratio of not less than 1.25 to 1.00 for the twelve-month period
immediately following such Restricted Payment or Restricted Purchase, and
(v) the aggregate amount of all such Restricted

 

 



--------------------------------------------------------------------------------



 



Payments and Restricted Purchases shall not exceed $500,000 during any
twelve-month period.”
2. No Other Amendments. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided above, operate as a waiver of
any right, power or remedy of the Administrative Agent, the Lenders or Issuing
Banks under the Credit Agreement or any of the other Loan Documents, nor
constitute a waiver of any provision of the Credit Agreement or any of the other
Loan Documents. Except for the amendments set forth above, the text of the
Credit Agreement and all other Loan Documents shall remain unchanged and in full
force and effect and Borrower hereby ratifies and confirms its obligations
thereunder. This Amendment shall not constitute a modification of the Credit
Agreement or a course of dealing with the Administrative Agent, the Lenders or
the Issuing Banks at variance with the Credit Agreement such as to require
further notice by the Administrative Agent, the Lenders or the Issuing Banks to
require strict compliance with the terms of the Credit Agreement and the other
Loan Documents in the future. Nothing in this Amendment is intended, or shall be
construed, to constitute a novation or an accord and satisfaction of any of the
Obligations or to modify, affect or impair the perfection or continuity of the
Administrative Agent’s or the Lenders’ security interests in, security titles
to, or other Liens on, any Collateral for the Obligations.
3. Conditions on Effectiveness. This Amendment shall become effective as of the
date hereof when, and only when, the Administrative Agent, on behalf of the
Issuing Banks and the Lenders, shall have received:
(a) counterparts of this Amendment duly executed by the Borrower, each other
Borrower Party and the Majority Lenders;
(b) an amendment fee, on behalf of each Lender (including the Administrative
Agent) that executes this Amendment on the date hereof, in an amount equal to 15
basis points of the Revolving Loan Commitment of each such Lender, which such
fee shall be fully earned, due and payable on the date hereof and shall be
allocated to each Lender based on such Lender’s Aggregate Commitment Ratio; and
(c) such other information, documents, instruments or approvals as the
Administrative Agent may require.
4. Representations and Warranties of Borrower Parties. Each Borrower Party
represents and warrants as follows:
(a) Such Borrower Party is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation;
(b) The execution, delivery and performance by such Borrower Party of this
Amendment and the Loan Documents are within such Borrower Party’s legal powers,
have been duly authorized by all necessary company action and do not contravene
(i) such Borrower Party’s organizational documents, or (ii) law or contractual
restrictions binding on or affecting such Borrower Party;

 

 



--------------------------------------------------------------------------------



 



(c) No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body, is required for the due
execution, delivery and performance by such Borrower Party of this Amendment or
any of the Loan Documents to which such Borrower Party is or will be a party;
(d) This Amendment and each of the other Loan Documents to which such Borrower
Party is a party constitute legal, valid and binding obligations of such
Borrower Party, enforceable against such Borrower Party in accordance with their
respective terms; and
(e) No Default or Event of Default exists.
5. Reaffirmations and Acknowledgments.
(a) Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by the Borrower of this Amendment and jointly and severally ratify and
confirm the terms of the Guaranty contained in Article 3 of the Credit Agreement
with respect to the indebtedness now or hereafter outstanding under the Credit
Agreement as amended hereby and all promissory notes issued thereunder.
(b) Acknowledgment of Security Interests. Each Borrower Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under the Credit Agreement
and the other Loan Documents are in full force and effect and are enforceable in
accordance with the terms of the Credit Agreement and the other Loan Documents.
6. Costs, Expenses and Taxes. Borrower agrees to pay on demand all out-of-pocket
expenses of the Administrative Agent in connection with the preparation,
negotiation, execution and delivery of this Amendment, including, but not
limited to, the reasonable fees and disbursements of counsel for the
Administrative Agent.
7. Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Georgia, without regard to the conflict of
laws principles thereof, except to the extent otherwise provided in the Loan
Documents.
8. Loan Document. This Amendment shall be deemed to be a Loan Document for all
purposes.
9. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such separate
counterparts shall together constitute but one and the same instrument. In
proving this Amendment in any judicial proceeding, it shall not be necessary to
produce or account for more than one such counterpart signed by the party
against whom enforcement is sought. Any signatures delivered by a party by
facsimile or other electronic transmission shall be deemed an original signature
hereto.
10. Release. In consideration for the accommodations provided pursuant to this
Amendment, and acknowledging that the Administrative Agent and Lenders will be
specifically relying on the following provisions as a material inducement in
entering into this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby

 

 



--------------------------------------------------------------------------------



 



acknowledged, each Borrower Party hereby releases, remises and forever
discharges the Administrative Agent and the Lenders and their respective agents,
servants, employees, directors, officers, attorneys, accountants, consultants,
affiliates, representatives, receivers, trustees, subsidiaries, predecessors,
successors and assigns (collectively, the “Released Parties”) from any and all
claims, damages, losses, demands, liabilities, obligations, actions and causes
of action whatsoever (whether arising in contract or in tort, and whether at law
or in equity), whether known or unknown, matured or contingent, liquidated or
unliquidated, in any way arising from, in connection with, or in any way
concerning or relating to the Credit Agreement, the other Loan Documents, and/or
any dealings with any of the Released Parties in connection with the
transactions contemplated by such documents or this Amendment prior to date
hereof. This release shall be and remain in full force and effect
notwithstanding the discovery by the Borrower Parties after the date hereof
(a) of any new or additional claim against any Released Party, (b) of any new or
additional facts in any way relating to the subject matter of this release,
(c) that any fact relied upon by it was incorrect or (d) that any representation
made by any Released Party was untrue or that any Released Party concealed any
fact, circumstance or claim relevant to the Borrower Parties’ execution of this
release; provided, however, this release shall not extend to any claims arising
after the execution of this Amendment.
[remainder of page intentionally left blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

     
BORROWER:
  GTSI CORP.

                  By:   /s/ Peter Whitfield         Name:   Peter Whitfield     
  Title:   SVP & CFO     

     
GUARANTORS:
  GTSI FINANCIAL SERVICES, INC.

                  By:   /s/ Peter Whitfield         Name:   Peter Whitfield     
  Title:   Treasurer        TECHNOLOGY LOGISTICS, INC.
      By:   /s/ Peter Whitfield         Name:   Peter Whitfield        Title:  
Treasurer        GTSI PROFESSIONAL SERVICES, INC.
      By:   Peter Whitfield         Name:   Peter Whitfield        Title:  
Treasurer     

 

 



--------------------------------------------------------------------------------



 



     
AGENT AND LENDERS:
  SUNTRUST BANK, as the Administrative Agent, the Issuing Bank, a Lender and the
Swing Bank

                  By:   /s/ William Lotott, Jr.         Name:   William Lotott,
Jr.        Title:   Director        BANK OF AMERICA, N.A., as a Lender
      By:   /s/ John Yankauskas         Name:   John Yankauskas        Title:  
Sr. Vice President        PNC BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ O. Theodore Kuber, Jr.         Name:   O. Theodore Kuber, Jr.   
    Title:   Vice President        TEXTRON FINANCIAL CORPORATION,
as a Lender
      By:   /s/ Robert J. Dysart, Jr.         Name:   Robert J. Dysart, Jr.     
  Title:   Senior Account Executive        WELLS FARGO FOOTHILL, INC.,
as a Lender
      By:   /s/ David P. Hill         Name:   David Hill        Title:   Vice
President     

Fifth Amendment to Credit Agreement

 

 